Citation Nr: 0702645	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-16 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for bipolar 
disorder and depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
bipolar disorder and depression.  His claims require further 
development to ensure compliance with the duty-to-assist 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).

As part of its duty to assist, VA must make as many requests 
as are necessary to obtain treatment records from VA medical 
facilities that are relevant to a veteran's claim.  38 C.F.R. 
§ 3.159(c)(2)-(3).  In this case, a discharge summary dated 
February 2001 from the Columbia VA Medical Center (VAMC) 
indicates that the veteran was admitted to the Jefferson 
Barracks VAMC in 1986 for depression and in 1988 for alcohol 
dependence, depression, and bipolar disorder.  The earliest 
VAMC records in the claims folder are from 1996, and there is 
no evidence that a request was made to obtain these specific 
1986 and 1988 records.

Consideration of such treatment records is particularly 
important in this case.  While the evidence establishes that 
the veteran suffers from current psychiatric disability, his 
service medical records are negative for complaints, 
treatment, or diagnosis of any psychiatric condition.  He was 
discharged from service in May 1986; medical records showing 
treatment for depression or bipolar disorder shortly after 
service may allow service connection to be established on a 
presumptive basis or establish chronicity of symptomatology 
from service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

On remand, therefore, a request must be made to obtain 
records showing mental health treatment received at the 
Jefferson Barracks VAMC from 1986 through 1995.  If these 
records have been destroyed or are otherwise unavailable, a 
written confirmation statement must be associated with the 
claims folder.  The veteran should also be afforded an 
opportunity to identify any relevant psychiatric treatment 
received since February 2006, the date of the most recent 
medical evidence of record.  Appropriate action must then be 
taken to obtain the identified records.

If, and only if, medical records are obtained that show 
mental health treatment for depression or bipolar disorder 
prior to 1996, or otherwise suggest a link between the 
veteran's current disorders and his time in service, the 
veteran should be scheduled for a VA psychiatric examination 
to determine whether he currently suffers from depression and 
bipolar disorder as a result of his military service.
 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and any updated RO 
protocol.

2.  The veteran should be afforded an 
opportunity to identify any relevant 
psychiatric treatment received since 
February 2006, the date of the most recent 
medical evidence of record.  Appropriate 
action must be taken to obtain the 
identified records.

3.  A request must be made to obtain any 
mental health treatment records from the 
Jefferson Barracks VAMC for the years 1986 
through 1995.  If records have been 
destroyed or are otherwise unavailable, a 
written confirmation statement must be 
associated with the claims folder.  

4.  If, and only if, medical records are 
obtained that show psychiatric treatment 
for depression or bipolar disorder prior 
to 1996, or otherwise suggest a link 
between the veteran's current disorders 
and his time in service, the veteran 
should be scheduled for a VA psychiatric 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

The examiner must address whether current 
diagnoses of depression and/or bipolar 
disorder can be made under the criteria of 
the DSM-IV.  If the veteran's 
symptomatology is indicative of either 
disorder, the examination report should 
include a response to the following:

State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's depression and/or 
bipolar disorder are the result of 
his military service, as opposed 
to being due to some other factor 
or factors.  (The term "at least 
as likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
it.)

The examiner should specifically 
consider whether the veteran's 
depression and/or bipolar disorder 
may be related to the confirmed 
deaths of his friends, U.S. 
soldiers D.M. and J.D., during 
service in January 1985. 

5.  Thereafter, the claims folder 
should be reviewed to ensure that the 
foregoing requested development has 
been completed.  In particular, any 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After an appropriate period of 
time, or after the veteran indicates he 
has no further evidence to submit, his 
claims for entitlement to service 
connection for depression and bipolar 
disorder must be readjudicated.  In the 
event that the claims are not resolved 
to the satisfaction of the appellant, 
he should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

